DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Zhao et al. ‘668 (US 2017/0021668 A1).
Regarding claim 1, Zhao et al. shows a wheel caster including a roller (3), a socket comprising a top housing (21) having a concave cavity (fig. 7, also see [0039]) to accept the roller, the top housing further comprising a stem (211) to be attached to an object; wherein a plurality of top connection sockets (fig. 2, 3, or 5, six vertical sockets/threaded holes formed around the periphery of top housing 21 and bottom housing 22 respectively for receiving screws 4) each includes a threaded cavity pointing in a vertical direction to accept a plurality of fasteners (see lines 8-13 of paragraph [0030]); a bottom housing (22) detachably attached to the top housing to secure the roller, the bottom housing further comprising an opening ([0028]) to allow a portion of the roller to extend through and below the bottom housing allowing the roller to contact a surface.
As to claims 2 and 3, the top housing comprises a plurality of top connection sockets protruding horizontally outward form a base of the top housing; the bottom housing comprises a plurality of bottom connection sockets, to accept a plurality of fasteners to attach the bottom housing to the top housing (fig. 2, [0030]).
As to claim 7, the top housing comprises a support attached to a distal end of the stem to restrict movement of the leg of the object (see fig. 2, a support connected to the lower end of stem 211).
As to claim 8, the bottom housing comprises a ring (222, fig. 13) and a support lip (223) such that a diameter of the support lip is smaller than a diameter of the ring.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. ‘668 in view of Cherian et al. ‘216.
Regarding claim 4, Zhao et al. discloses the invention as claimed but for the stem including a notch to accept an O-ring to secure the wheel caster.  Cherian et al. teaches a caster having a notch around the circumference of the stem for accepting an O-ring to secure the stem to an object by a friction-snap (notch of stem 60, figs. 1-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a notch taught by Cherian et al. around the stem of Zhao et al. to accept an O-ring, so that the stem can be attached to an object by a simple friction-snap.  Note that although Cherian et al. does not show an O-ring explicitly in the notch, the O-ring-notch engagement is a known, inherent securing feature in the caster art (e.g., cited references US 2011/0302740 A1; US 2005/0086765 A1).
As to claim 5, Zhao et al. does not specify the material forming the roller.  Cherian et al. teaches that the caster can be constructed from variety of different materials including stainless steel and Teflon ([0079]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the roller of Zhao with one of stainless steel, a Teflon, a ceramic or a combination thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. ‘668 in view of Iiyoshi ‘383 (3,757,383).
Zhao et al. does not show the roller (3) being constructed by a plurality of semi-spherical balls connected to one another.  Iiyoshi teaches a spherical caster wheel (1) that is formed by two semi-spheres (2, 3) connected to one another to reduce the material costs and weight (col. 4, lines 63-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the roller of Zhao et al. with two semi-spheres as taught by Iiyoshi, to reduce the material costs and weight of the caster.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. ‘668 in view of Polevoy et al. ‘840 (US 2005/0060840 A1).
Zhao does not show the top housing (21) having a plurality of support arms.  Polevoy et al. teaches a glide body (fig. 3) having a plurality of support arms surrounding the base of a stem to reinforce the connection between the stem base and the glide body.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top housing body of Zhao et al. with support arms taught by Polevoy et al. to reinforce the connection between the stem base and the upper housing to prevent deformation. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. ‘668 in view of Aninger ‘421 (3,401,421).
Zhao et al. does not show the top housing comprising a Teflon insert to reduce friction between the roller and the top housing.  Instead, Zhao et al. uses rollers (5) inserted in the top housing to reduce friction between the wheel ball (3) and the top housing.  Aninger ‘421 teaches a Teflon insert (32) in the top housing to reduce friction (col. 2, lines 13-24).  Because both Zhao et al. and Aninger teach methods of using an insert in the top housing for reducing friction between the housing and the wheel ball, it would have been obvious to one skilled in the art to substitute one method for the other to achieve the predictable result of reducing friction between the housing and the wheel ball.
Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. ‘668 in view of Cherian et al. ‘216 (US 2018/0319216 A1) and Iiyoshi ‘383 (3,757,383).
Regarding claim 11, Zhao et al. discloses the invention as claimed (see explanation of paragraph 3 above) except for the roller having a plurality of semi-spherical balls connected to one another.  Iiyoshi teaches a spherical caster wheel (1) that is formed by two semi-spheres (2, 3) connected to one another to reduce the material costs and weight (col. 4, lines 63-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the roller of Zhao et al. with two semi-spheres as taught by Iiyoshi, to reduce the material costs and weight of the caster.  Further, Zhao et al. does not show an O-ring wrapped around the circumference of the stem.  Cherian et al. teaches a caster having a notch around the circumference of the stem for accepting an O-ring to secure the stem to an object by a friction-snap (notch of stem 60, figs. 1-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a notch taught by Cherian et al. around the stem of Zhao et al. to accept an O-ring, so that the stem can be attached to an object by a simple friction-snap.  Note that although Cherian et al. does not show an O-ring explicitly in the notch, the O-ring-notch engagement is a known, inherent securing feature in the caster art (e.g., cited references US 2011/0302740 A1; US 2005/0086765 A1).
As to claim 12, see rejection of claim 7 in paragraph 3.
As to claim 14, see rejection of claim 8 in paragraph 3.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. ‘668, Cherian et al. ‘216, and Iiyoshi ‘383 as applied to claims 11-12 and 14 above, and further in view of Polevoy et al. ‘804.
The combination discussed in paragraph 10 does not show the top housing having a plurality of support arms.  Polevoy et al. teaches a glide body (fig. 3) having a plurality of support arms surrounding the base of a stem to reinforce the connection between the stem base and the glide body.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top housing body of Zhao et al. with support arms taught by Polevoy et al. to reinforce the connection between the stem base and the upper housing to prevent deformation. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. ‘668, Cherian et al. ‘216, and Iiyoshi ‘383 as applied to claims 11-12 and 14 above, and further in view of Aninger ‘421.
The combination discussed in paragraph 10 does not show the top housing having a Teflon insert.  Instead, Zhao et al. uses rollers (5) inserted in the top housing to reduce friction between the wheel ball (3) and the top housing.  Aninger ‘421 teaches a Teflon insert (32) in the top housing to reduce friction (col. 2, lines 13-24).  Because both Zhao et al. and Aninger teach methods of using an insert in the top housing for reducing friction between the housing and the wheel ball, it would have been obvious to one skilled in the art to substitute one method for the other to achieve the predictable result of reducing friction between the housing and the wheel ball.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. ‘668, Cherian et al. ‘216, and Iiyoshi ‘383 as applied to claims 11-12 and 14 above, and further in view of Pannwitz ‘108 (4,402,108).
The combination discussed in paragraph 10 does not show a wiper detachably attached to a circumference of the bottom housing.  Pannwitz teaches a caster having a detachable wiper around the opening of the wheel ball housing (1) to prevent static electricity (col. 6, lines 3-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the opening of the bottom housing of Zhao et al. with a wiper taught by Pannwitz to prevent static electricity.
Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. ‘668 in view of Polevoy et al. ‘840 and Cherian et al. ‘216.
Regarding claim 17, Zhao et al. discloses the invention as claimed (see explanation of paragraph 3 above) except for the stem having a plurality of support arms.  Polevoy et al. teaches a glide body (fig. 3) having a plurality of support arms surrounding the base of a stem to reinforce the connection between the stem base and the glide body.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top housing body of Zhao et al. with support arms taught by Polevoy et al. to reinforce the connection between the stem base and the upper housing to prevent deformation.  Further, Zhao et al. does not show the stem having an O-ring wrapped around the circumference thereof.  Cherian et al. teaches a caster having a notch around the circumference of the stem for accepting an O-ring to secure the stem to an object by a friction-snap (notch of stem 60, figs. 1-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a notch taught by Cherian et al. around the stem of Zhao et al. to accept an O-ring, so that the stem can be attached to an object by a simple friction-snap.  Note that although Cherian et al. does not show an O-ring explicitly in the notch, the O-ring-notch engagement is a known, inherent securing feature in the caster art (e.g., cited references US 2011/0302740 A1; US 2005/0086765 A1).
As to claim 19, see rejection of claim 7 in paragraph 3 above.
As to claim 20, the support of Zhao et al. (see fig. 2, a support connected to the lower end of stem 211) would be attached to the plurality of support arms in the combination with Polevoy et al. ‘840, since the support of Polevoy  et al. (the support attached to the lower end of stem 26, fig. 3) is attached to the plurality of support arms to reinforce the connection.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. ‘668, Polevoy et al. ‘840 and Cherian et al. ‘216 as applied to claims 17 and 19 above, and further in view of Aninger ‘421.
The combination discussed in paragraph 14 above does not show a Teflon insert.  Instead, Zhao et al. uses rollers (5) inserted in the top housing to reduce friction between the wheel ball (3) and the top housing.  Aninger ‘421 teaches a Teflon insert (32) in the top housing to reduce friction (col. 2, lines 13-24).  Because both Zhao et al. and Aninger teach methods of using an insert in the top housing for reducing friction between the housing and the wheel ball, it would have been obvious to one skilled in the art to substitute one method for the other to achieve the predictable result of reducing friction between the housing and the wheel ball.
Response to Arguments
15.	Applicant's arguments filed June 24, 2022 have been fully considered but they are not persuasive. Applicant’s primary argument is based on that Zhao does not teach the top sockets each having a threaded cavity pointing in a vertical direction to accept a plurality of fasteners.  Examiner disagrees.  By carefully reviewing the reference, Zhao clearly states that “the upper base 21 and the lower base 22 may be connected by a screw fastener. For example, as shown in FIG. 2, screws 4 penetrate through threaded holes respectively arranged on peripheries of the upper base 21 and the lower base 22 to connect the upper base 21 and the lower base 22” (see [0030], lines 8-13).  Therefore, Zhao meets the invention as claimed.

Conclusion
16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUCK Y MAH/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        CM
August 18, 2022